


Exhibit 10.45

 

SERVICE AGREEMENT

 

THIS AGREEMENT is between Vertis Digital Services Limited (No. 3526757) whose
registered office is at The Green Building, 50-54 Beak Street, London WIF 9RN
(“Vertis Digital”) and Adriaan Roosen of Flat 20 City Reach, 22 Dingley Road,
London ECIV 8BW)(the “Executive”) and made on August 31, 2003 (the “Effective
Date”).

 

WHEREAS, the Executive has been employed by Vertis Digital since 10 October 2001
and the parties wish to provide for the continued employment of the Executive
under the terms of this Agreement, and the Executive agrees to continue to serve
Vertis Digital in the capacities and on the terms and conditions set forth in
this Agreement;

 

In this Agreement “Group Company” means Vertis Digital, Vertis Inc. (a Delaware
company) (the “Company”), Vertis Holdings, Inc. (a Delaware company)
(“Holdings”) and any holding company (as defined in section 736 of the Companies
Act 1985), subsidiary undertaking (as defined in Section 258 of the Companies
Act 1985) or associated company (as defined in Sections 416 et seq. of the
Income and Corporation Taxes Act 1988) of the Vertis Digital, the Company and
Vertis Holdings.

 

IT IS HEREBY AGREED as follows:

 

1.                                       TERM OF APPOINTMENT

 

(a)                                  Vertis Digital shall engage the Executive
and the Executive shall serve Vertis Digital on the terms of this agreement (the
“Appointment”).  The Appointment shall commence on the Effective Date and
continue until terminated:

 

(i)                                     as provided for elsewhere in this
Agreement by either party; or

 

(ii)                                  by Vertis Digital giving the Executive not
less than 18 month’s prior written notice; or

 

(iii)                               by the Executive giving Vertis Digital not
less than 30 days prior written notice.

 

(b)                                 The Executive’s previous employment with
Vertis Digital from 1 October 2001 counts as part of the Executive’s continuous
employment with Vertis Digital.

 

(c)                                  Notwithstanding Section 1(a)(ii) above,
Vertis Digital may in its sole discretion terminate the Appointment by giving
written notice to the Executive that it is exercising its discretion under this
Section 1(c) to terminate the Appointment with effect from such date as is
specified in the notice (“the Date of Termination”). In such case (other than a
termination by Vertis Digital for Cause, death or Disability or a termination

 

--------------------------------------------------------------------------------


 

to which section 5(d) applies or a termination by the Executive under Section
1(a)(iii) or a termination by the Executive for Good Reason) Vertis Digital
shall pay to the Executive the Payment in Lieu of Notice.  The “Payment in Lieu
of Notice” shall be equal to:

 

(i)                                     the Annual Basic Salary (as at the Date
of Termination) which the Executive would have been entitled to over the notice
period referred to in Section 1(a)(ii) (or, if applicable, the remainder of the
notice period);

 

(ii)                                  the Applicable Bonus Amount in accordance
with Section 5(a);

 

(iii)                               any accrued but unpaid amounts of the
Executive’s Annual Basic Salary and accrued but untaken holiday for periods
prior to the Date of Termination and earned annual bonuses for completed
financial years of the Company prior to the Date of Termination; and

 

(iv)                              any Pro Rata Bonus Payment in accordance with
Section 5(g).

 

(d)                                 The Payment in Lieu of Notice shall be
subject to such deductions as Vertis Digital may be required to make. The
payments due under Sections 1(c)(i) and 1(c)(ii) shall be divided into equal
monthly instalments which shall be payable over the two year period following
the Date of Termination. The payment due under Section 1(c)(iii) shall be paid
within 30 days of the Date of Termination.  The Payment in Lieu of Notice shall
be in full and final settlement of all claims the Executive may have against
Vertis Digital or any Group Company arising out of or in connection with the
termination of the Appointment and the termination of his directorships of any
Group Company.

 

(e)                                  In the event of a termination of the
Appointment under Section 1(c) Vertis Digital shall also provide to the
Executive (and as applicable his eligible dependants) continued participation at
such company’s expense in the Vertis Digital medical, dental, prescription and
vision care insurance plans, if any, on the terms available to him at the Date
of Termination and subject in each case to the rules of such plans and the terms
of any related policy of insurance as amended from time to time (or
substantially equivalent coverage under an alternative arrangement) for six
months following the Date of Termination (or if earlier until the date the
Executive obtains benefits under similar plans with a subsequent employer).

 

(f)                                    Despite any other provision in this
agreement Vertis Digital is under no obligation to provide the Executive with
work during his notice period and may require him to remain away from work or
may vary his duties during his notice period (whether or not notice is served by
Vertis Digital or the Executive) (“Garden Leave”). While on Garden Leave the
Executive will be required to comply with any conditions laid down by Vertis
Digital and may not work for any third party or on his own behalf without the
prior written permission of Vertis Digital.  In the event that Vertis Digital
exercises its rights to place the executive on Garden Leave under this Section
1(f) (other than where the Executive has served notice under Section 1(a)(iii),
or a termination by Vertis Digital for Cause, death or Disability or a
termination to which section 5(d) applies but including a termination by the
Executive for Good Reason (in which case upon receipt of a Notice of

 

--------------------------------------------------------------------------------


 

Termination for Good Reason Vertis Digital may serve a counter notice upon the
Executive placing him on Garden Leave under this Section 1(f))) Vertis Digital
shall pay to the Executive (i) a cash payment equal to 1.5 times the sum of (A)
the Executive’s Annual Basic Salary (as at the date of commencement of Garden
Leave); (ii) the Applicable Bonus Amount save that the date of commencement of
Garden Leave shall be treated as the Date of Termination for the purposes of
calculating the Applicable Bonus Amount; (iii) any unpaid amounts of the
Executive’s Annual Basic Salary for periods prior to the date of commencement of
Garden Leave and earned annual bonuses for completed financial years prior to
the date of commencement of Garden Leave; and (iv) any Pro Rata Bonus Payment
save that the date of commencement of Garden Leave shall be treated as the Date
of Termination for the purposes of calculating the Pro Rata Bonus Payment. The
payments due under Section 1(f) (i) and (ii) shall be divided into equal monthly
instalments which shall be payable over the two year period following the date
of commencement of Garden Leave.  The payment due under Section 1(f)(iii) shall
be paid within 30 days of the date of commencement of Garden Leave.  All such
payments shall be subject to such deductions as Vertis Digital may be required
to make and shall be in full and final settlement of all claims the Executive
may have against Vertis Digital or any Group Company arising out of or in
connection with the Appointment, the termination of the Appointment and the
termination of the Executive’s directorships of any Group Company.

 

2.                                       POSITION AND DUTIES.

 

(a)                                  During his employment with Vertis Digital,
the Executive shall serve as the Managing Director of Vertis Europe and shall
perform such duties and have such responsibilities as are customarily assigned
to such position, and shall also perform or hold such other duties and
responsibilities with respect to any Group Company not inconsistent therewith as
may from time to time be assigned to him by the board of directors of Vertis
Digital (the “Board”).

 

(b)                                 During the Appointment, and excluding any
periods of vacation and sick leave to which the Executive is entitled, the
Executive shall devote the whole of his working time and attention to duties
assigned to him and to the business and affairs of the Vertis Digital (and any
Group Companies) and shall use all reasonable efforts to carry out his
responsibilities faithfully and efficiently.  However, the Executive may serve
on corporate, industry, civic or charitable boards or committees, so long as
these activities do not materially interfere with the performance of the
Executive’s responsibilities to the Vertis Digital (and any Group Companies).

 

(c)                                  During the Appointment the Executive shall
work at such of the Group’s offices in the United Kingdom as the Board may
require.

 

(d)                                 The Executive shall work such hours as are
necessary for the proper performance of his duties.  Regulation 4(1) of the
Working Time Regulations 1998 (the “Regulations”) limits the average working
week (calculated in accordance with the Regulations) of each worker to a maximum
of 48 hours.  The Executive agrees to opt out of this part of the Regulations. 
Should the Executive wish to terminate this opt-out then

 

--------------------------------------------------------------------------------


 

he may do so by giving Vertis Digital not less than three months written
notice.  The Executive will comply with any policy of Vertis Digital in force
from time to time concerning the maintenance of records of the hours that he
works.

 

3.                                       SALARY AND BENEFITS

 

(a)                                  SALARY.  During the Appointment, the
Executive shall continue to receive the annual salary at the rate in effect on
the Effective Date, as adjusted by the Board from time to time as set forth
below (the “Annual Basic Salary”).  The Annual Basic Salary shall be subject to
any withholdings which are required to be deducted by law and shall be payable
by bank credit transfer in equal monthly instalments in arrears on or about the
last working day of each calendar month paid by Vertis Digital in accordance
with its regular payroll practice for its senior executives as in effect from
time to time.  The Annual Basic Salary shall be reviewed for adjustment by the
Board at least annually prior to the end of each calendar year during the
Executive’s employment with Vertis Digital.

 

(b)                                 ANNUAL CASH BONUS.  For financial years of
the Company during the Appointment, the Executive shall be eligible to
participate in an annual cash incentive compensation plan (currently the
Company’s Executive Incentive Plan), subject to the rules of such plan as
adopted and approved by the Board from time to time, with applicable corporate
and individual performance targets and maximum award amounts determined by the
Board.  The target bonus of the Executive pursuant to the annual cash incentive
compensation plan shall be determined in accordance with the Executive Incentive
Plan (or the applicable replacement or successor plan) with respect to each such
financial year of the Company.  Any cash bonuses payable to the Executive will
be paid by Vertis Digital at the time Vertis Digital normally pays such bonuses
to its senior executives and will be subject to the terms and conditions and
rules of the applicable annual cash incentive compensation plan (as amended from
time to time).

 

(c)                                  OTHER BENEFITS.

 

(i)                                     During the Appointment, the Executive
shall be eligible to participate in the retirement, welfare benefit, and fringe
benefit plans, practices, policies and programmes of Vertis Digital (including
any medical, prescription, dental, disability, life insurance, accidental death
and travel accident insurance plans and programmes maintained by Vertis Digital)
to the same extent, subject in each case to the rules of such policies,
programmes, plans, practices and the rules of any relevant insurance policy as
amended from time to time, such participation to be on substantially the same
terms and conditions as these arrangements are made available generally to the
senior officers of Vertis Digital.

 

(ii)                                  During the Appointment Vertis Digital
shall make the following contributions in connection with the Executive’s
pension arrangements:

 

(A)                              reimbursement the Euro equivalent of 10,000
guilders per annum (or such minimum amount prescribed by relevant

 

--------------------------------------------------------------------------------


 

Dutch legislation) which the Executive pays into the vrijwillige verzetering
AOW/AWW subject to the Executive providing relevant prepaid invoices;

 

(B)                                five per cent. of the Executive’s Annual
Basic Salary per annum into the Executive’s voluntary pension scheme subject to
the rules of such Inland Revenue limits in both cases as amended from time to
time.

 

(iii)                               Vertis Digital may deduct from any sums owed
to the Executive all sums which he from time to time owes to any Group Company.

 

(d)                                 HOLIDAY; EXPENSES.

 

(i)                                     The Executive shall be entitled to 25
days annual paid leave in accordance with the provisions of Vertis Digital’s
executive leave policy as in effect from time to time, which shall be taken at
times selected by the Executive with due regard for the business needs of Vertis
Digital and the Group Companies.  Any accrued but undertaken holiday leave may
not be carried forward to the next holiday year.  Upon termination of the
Appointment, the Executive shall be entitled to receive payment in lieu of any
holiday entitlement which has accrued prior to the Date of Termination but is
unused calculated on the basis of 2.08 day’s holiday for each completed calendar
month of service in the then current holiday year.  Vertis Digital may require
the Executive to take any accrued but unused holiday entitlement during the
notice period (whether or not the Executive is on Garden Leave).

 

(ii)                                  Vertis Digital shall pay or reimburse the
Executive for ordinary and necessary business expenses incurred by him in the
performance of his duties in accordance with Vertis Digital’s usual policies.

 

4.                                       TERMINATION OF EMPLOYMENT.

 

(a)                                  DEATH OR DISABILITY.  The Appointment shall
terminate automatically upon the Executive’s death.  Vertis Digital shall be
entitled to terminate the Appointment with immediate effect in the event of the
Executive’s Disability.  “Disability” means that (1) the Executive is
permanently disabled within the meaning of the long-term disability plan of the
Company in which the Executive participates or (2) if there is no such plan in
effect, that (i) the Executive has been absent from the full-time performance of
the Executive’s duties with Vertis Digital for a period of 120 days, (ii) Vertis
Digital shall have given the Executive a notice of termination for Disability,
and (iii) within 30 days after such notice of termination is given, the
Executive shall not have returned to the full-time performance of the
Executive’s duties.  The effective date of any such termination for Disability
shall be (A) in the case of a termination pursuant to Section 4(a)(1), the date
on which the Executive is determined to be disabled for purposes of such plan
or, in the case of a termination pursuant to Section 4(a)(2), the date

 

--------------------------------------------------------------------------------


 

which is 30 days following the notice of termination for Disability (either such
date, the “Disability Effective Time”).

 

(b)                                 TERMINATION BY VERTIS DIGITAL.

 

(i)                                     Vertis Digital may terminate the
Appointment for Cause. Except as set forth in Section 4(b)(ii), “Cause” shall
mean (A) gross misconduct by the Executive, or any serious (after warning)
repeated breach by the Executive in connection with the performance of his
duties hereunder that is materially injurious to Vertis Digital or the Company,
monetarily or otherwise, (B) the conviction of the Executive by a court of
competent jurisdiction for any criminal offence (other than an offence under any
road traffic legislation in the United Kingdom or elsewhere for which a fine or
non-custodial penalty is imposed) or (C) material breach by the Executive of the
provisions of Section 6 of this Agreement, (D) if the Executive becomes bankrupt
or makes any arrangement or composition with or for the benefit of his
creditors; (E) if the Executive is disqualified from holding any office which he
holds in any Group Company or resigns from such office without the prior
approval of the Board; unless, in the case of Sections 4(b)(i) (A) or (C), the
event constituting Cause is curable and has been cured by the Executive within
ten business days of his receipt of written notice from Vertis Digital or the
Company that an event constituting Cause has occurred and specifying in
reasonable detail the actions required to effect a cure.

 

(ii)                                  Notwithstanding the provisions of Section
4(b)(i), following a Change in Control (as defined herein), “Cause” shall only
mean (A) the conviction of the Executive by a court of competent jurisdiction
for any criminal offence other than an offence under any road traffic
legislation in the United Kingdom or elsewhere for which a fine or non-custodial
penalty is imposed; or (B) the wilful engaging by the Executive in fraud or
dishonesty which is demonstrably and materially injurious to Vertis Digital or
the Company or either company’s reputation, monetarily or otherwise.  For
purposes of this Section 4(b), no act, or failure to act, on the Executive’s
part shall be deemed “wilful” unless committed, or omitted by the Executive in
bad faith.

 

(iii)                               A termination of the Executive’s employment
for Cause shall require a vote of a majority of the Board.  Following a Change
in Control a termination of the Executive’s employment for Cause shall not be
effective unless it is accomplished in accordance with the following
procedures.  The Board shall give the Executive written notice (“Notice of
Termination for Cause”) of its intention to terminate the Executive’s employment
for Cause, setting forth in reasonable detail the specific conduct of the
Executive that it considers to constitute Cause and the specific provision(s) of
this Agreement on which it relies, and stating the date, time and place of the
Special Board Meeting for Cause.  The “Special Board Meeting for Cause” means a
meeting of the Board called and held specifically and exclusively for the
purpose of considering the Executive’s termination for Cause.  The Special Board
Meeting for Cause must take place not less than thirty business days after the
Executive receives the

 

--------------------------------------------------------------------------------


 

Notice of Termination for Cause.  The Executive shall be given an opportunity,
together with counsel, to be heard at the Special Board Meeting for Cause.  The
Executive’s termination for Cause shall be effective when a resolution is duly
adopted at the Special Board Meeting for Cause stating that, in the good faith
opinion of the Board, the Executive is guilty of the conduct described in the
Notice of Termination for Cause and that such conduct constitutes Cause under
the applicable provision of this Agreement.

 

(c)                                  TERMINATION BY THE EXECUTIVE.

 

(i)                                     The Executive may terminate employment
the Appointment for Good Reason (or without Good Reason under Section
1(a)(iii)).  “Good Reason” shall mean the occurrence of any of the following
events, without the Executive’s consent (other than in connection with an event
constituting Cause): (a) any action by Vertis Digital which results in a
significant diminution in the Executive’s position, authority, duties or
responsibilities as contemplated by this Agreement (other than in connection
with any period of Garden Leave under Section 1(f) or 5(d)); (b) a reduction in
the Executive’s Annual Basic Salary or the Executive’s annual cash bonus
opportunity under the Executive Incentive Plan (or a successor plan) or a
failure by Vertis Digital to timely pay any portion of the Executive’s current
or deferred compensation; (c) Vertis Digital requiring the Executive to be based
at an office that is greater than 50 miles from where the Executive’s office is
located at such time except for required travel on any Group Company’s business
to an extent substantially consistent with the business travel obligations which
the Executive undertook on behalf of Vertis Digital prior to a Change in
Control; or (d) the failure by Vertis Digital to obtain from any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of Vertis Digital an
express written assumption and agreement to perform this Agreement in the same
manner and to the same extent that Vertis Digital or Vertis Digital would be
required to perform it if no such succession had taken place unless, in each
case, such action is remedied by Vertis Digital within ten business days after
receipt of a Notice of Termination for Good Reason (as defined below) given by
the Executive.

 

(ii)                                  Except in the case of a Limited Change in
Control (as defined in Section 5(d) hereof) the Executive shall automatically be
deemed to have Good Reason (“Deemed Good Reason”) despite the absence of any of
the events or circumstances described in Section 4(c)(i)(a) to (d) fro the
thirty day period commencing on the first anniversary of a Change in Control;
provided, however, that if the Executive wishes to terminate the Appointment
pursuant to the provisions of this subparagraph 4(c)(ii), the Executive’s
entitlement to the benefits provided in Section 5(d) (and the benefits provided
in connection with a termination described in such Section) may be conditional
upon Vertis Digital requiring the Executive to continue to serve Vertis Digital
for up to six months following the Notice of Termination for Good Reason (the
“Transition Period”).  A failure by the Executive to comply with such a request
absent an event or circumstance described in Section 4(c)(i)(a) to (d) (as such
definition is modified

 

--------------------------------------------------------------------------------


 

by the last sentence of this Section 4(c)(ii)) will result in the termination
being treated as a termination described in Section 5(a).  In the event that
Vertis Digital invokes the right to require the Executive to continue to serve
Vertis Digital during the Transition Period, the Executive’s Annual Basic Salary
shall not be reduced during such period, nor shall the Executive’s annual bonus
opportunity (which bonus, if any, (i) shall be paid out on a pro-rata basis for
the applicable period during which the Executive was employed, (ii) shall be
paid at the time such bonuses are paid to Vertis Digital’s executives generally
and (iii) shall be based upon the Company’s (and if applicable the Executive’s)
scheduled performance against target applicable to the portion of the
performance period during which the Executive was employed - in each case
consistent with (and not in duplication of) the provisions of Section 5(e)). 
Notwithstanding the definition of Good Reason set forth in the second sentence
of Section 4(c)(i), the Executive agrees that during the Transition Period
Vertis Digital may, in its discretion, change the Executive’s authority,
position, duties or responsibilities during the Transition Period, without such
change constituting a breach of this Agreement or a Good Reason.

 

(iii)                               A termination of the Appointment by the
Executive for Good Reason or Deemed Good Reason shall be effected by giving
Vertis Digital in a timely manner written notice (“Notice of Termination for
Good Reason”) of the termination, setting forth in the case of a termination for
Good Reason in reasonable detail the specific conduct of Vertis Digital that
constitutes Good Reason and the specific provision(s) of this Agreement on which
the Executive relies.  A termination of the Appointment by the Executive for
Good Reason shall be effective ten business days following the date when the
Notice of Termination for Good Reason is given, unless, if applicable, the even
constituting Good Reason is remedied by Vertis Digital prior to that date or
unless Vertis Digital has served a counter notice upon the Executive placing the
Executive on Garden Leave under Section 1(f) or 5(d).  Actions by Vertis Digital
which constitute Good Reason shall be disregarded in the calculation of
termination benefits described in Section 5.

 

(iv)                              A termination of the Appointment by the
Executive without Good Reason shall be effected by giving Vertis Digital 30
days’ written notice of the termination in accordance with Section 1(a)(iii).

 

(d)                                 DATE OF TERMINATION; RESIGNATION.  The “Date
of Termination” means the date of the Executive’s death, the Disability
Effective Time, the date specified in the notice referred to in Section 1(c),
the date upon which the Executive’s resignation becomes effective following him
serving notice under Section 1(a)(iii) or the date on which the termination of
the Appointment by Vertis Digital for Cause or by the Executive for Good Reason
is effective under the terms of this Agreement.  Following termination of the
Appointment for any reason or during any period of Garden Leave, the Executive
shall immediately resign from the Board and from all other offices and positions
he holds with any Group Company if requested by the Board.

 

--------------------------------------------------------------------------------


 

5.                                       OBLIGATIONS OF VERTIS DIGITAL AND/OR
THE COMPANY UPON TERMINATION.

 

(a)                                  TERMINATION BY VERTIS DIGITAL (OTHER THAN
TERMINATIONS FOR CAUSE, DEATH OR DISABILITY OR UNDER SECTION 1(c)) OR
TERMINATION BY THE EXECUTIVE FOR GOOD REASON.  If the Appointment is terminated
otherwise than in accordance with this Agreement (including a termination by the
Executive for Good Reason but excluding a termination by Vertis Digital for
Cause, Disability or death or by Vertis Digital under Section 1(c) or by the
Executive or Vertis Digital under Section 1(a)) then, except for any termination
to which Section 5(d) applies, Vertis Digital shall pay to the Executive: (i) a
liquidated sum (the “Liquidated Sum”) calculated by reference to the Executive’s
18 month notice period equal to 1.5 times the sum of (A) the Executive’s Annual
Basic Salary immediately prior to the Date of Termination and (B) the greater of
(1) the annual bonus earned by the Executive for the last completed financial
year prior to the financial year in which the Date of Termination occurs and (2)
the annual bonus the Executive would have earned for the financial year in which
the Date of Termination occurs absent such termination (which amount shall be
based upon the Company’s (and if applicable the Executive’s) actual performance
against target (expressed as a percentage of achievement of targeted
performance) applicable to the portion of the performance period during which
the Executive was employed, with such percentage level of achievement annualized
for the full financial year) (the greater of such amounts being referred to
hereafter as the “Applicable Bonus Amount”); and (ii) any unpaid amounts of the
Executive’s Annual Basic Salary for periods prior to the Date of Termination and
earned annual bonuses for completed years prior to the Date of Termination.  The
payment described in clause (i) of the preceding sentence shall be divided into
equal monthly installments which will be payable over the two-year period
following the Date of Termination, and the payments described in clause (ii) of
the preceding sentence shall be made within 30 days of the Date of Termination. 
Vertis Digital shall also provide to the Executive (and, as applicable, his
eligible dependents), in the event of such a termination continued participation
at such company’s expense in Vertis Digital’s medical, dental, prescription and
vision care insurance plans subject to the rules of such plans (or substantially
equivalent coverage under an alternative arrangement) for six months following
the Date of Termination (or, if earlier, until the date the Executive obtains
benefits under similar plans with a subsequent employer).  For purposes of this
Agreement, the Appointment shall be deemed to have been terminated within the
thirteen month period following a Change in Control and during the Term by
Vertis Digital without Cause (and shall be governed by Section 5(d)), if the
Appointment is terminated by Vertis Digital without Cause either (i) during the
120 day period prior to the execution of an agreement, the consummation of which
would result in a Change in Control or (ii) following the execution of an
agreement, the consummation of which would result in a Change in Control and
such termination is effective at the time, or during the pendency, of such
Change in Control (in either case whether or not such Change in Control actually
occurs).

 

The Liquidated Sum will be subject to such deductions as Vertis Digital may be
required to make and will be in full and final settlement of any claims
whatsoever which the Executive has or may have against any Group Company arising
out of or in

 

--------------------------------------------------------------------------------


 

connection with the Appointment or its termination or his directorships of any
Group Company or their termination.  In consideration for the payment of the
Liquidated Sum the Executive agrees to be bound by restrictions in Section 6 of
this Agreement.

 

(b)                                 DEATH AND DISABILITY.  If the Appointment is
terminated by Vertis Digital due to Disability or terminated automatically upon
the Executive’s death then Vertis Digital shall pay to the Executive (or the
Executive’s estate, as applicable) in a lump sum in cash within 30 days after
the Date of Termination, any portion of the Executive’s Annual Basic Salary
earned through the Date of Termination that has not been paid and earned annual
bonuses for completed financial years prior to the Date of Termination.  Vertis
Digital shall also provide to the Executive (and, as applicable, his eligible
dependents), in the event of such a termination continued participation at such
company’s expense in Vertis Digital’s medical, dental, prescription and vision
care insurance plans (or substantially equivalent coverage under an alternative
arrangement) for six months following the Date of Termination (or, if earlier,
until the date the Executive obtains alternative coverage from a subsequent
employer).

 

(c)                                  BY VERTIS DIGITAL FOR CAUSE; BY THE
EXECUTIVE OTHER THAN FOR GOOD REASON.  If the Appointment is terminated by
Vertis Digital for Cause or the Executive serves notice to voluntarily terminate
his employment by serving notice under Section 1(a)(iii) then Vertis Digital
shall pay to the Executive in a lump sum in cash within thirty days after the
Date of Termination, any portion of the Executive’s Annual Basic Salary earned
through the Date of Termination that has not been paid and earned annual bonuses
for completed financial years prior to the Date of Termination.

 

(d)                                 CHANGE IN CONTROL TERMINATION.

 

(i)                                     For the period of 13 months following a
Change in Control the appropriate period of notice to be given by Vertis Digital
to the Executive to terminate the Appointment under Section 1(a)(ii) shall be
increased to 36 months and Section 1(a)(ii) shall be amended accordingly. 
During such 13 month period Sections 1(c), 1(d), 1(e) and 1(f) shall be replaced
by this Section 5(d).  If, within the 13-month period immediately following the
occurrence of a Change in Control directly or indirectly in connection with it,
the Appointment is terminated by Vertis Digital without notice and other than
for Cause (other than a termination for Disability or death) or by the Executive
for Good Reason (subject, if applicable, to the proviso set forth in the first
sentence of Section 4(c)(ii)), then Vertis Digital shall pay to the Executive
(i) a cash payment equal to three times the sum of (A) the Executive’s Annual
Basic Salary immediately prior to the Date of Termination and (B) the Applicable
Bonus Amount; and (ii) any unpaid amounts of the Executive’s Annual Basic Salary
for periods prior to the Date of Termination and earned annual bonuses for
completed financial years prior to the Date of Termination.  The cash payments
described in clause (i) and (ii) of the preceding sentence shall be made in a
lump sum within 30 days following the Date of Termination.  Notwithstanding the
foregoing, if the amounts of such payments cannot be finally determined on or
before a date when a payment is due, Vertis Digital shall pay to the Executive
on such day an estimate, as reasonably

 

--------------------------------------------------------------------------------


 

determined by Vertis Digital, of the minimum amount of such payments to which
the Executive is clearly entitled and shall pay the remainder of such payments,
if any, as soon as the amount thereof can be determined.  Vertis Digital shall
also provide to the Executive (and, as applicable, his eligible dependents), in
the event of such a termination continued participation at such company’s
expense in Vertis Digital’s medical, dental, prescription and vision care
insurance plans (or substantially equivalent coverage under an alternative
arrangement) for 12 months following the Date of Termination (or, if earlier,
until the date the Executive obtains alternative coverage from a subsequent
employer).

 

Notwithstanding the preceding clauses (i), (ii) and (iii) of Section 5(d)(i) and
despite any other provision in this Agreement, during the period of 13 months
following a Change in Control Vertis Digital may in its discretion serve 36
months notice upon the Executive to terminate the Appointment under Section
1(a)(ii) (other than for a Cause (other than a termination for Disability or
death) but including a termination by the Executive for Good Reason (subject if
applicable to the proviso in the first sentence of Section 4(c)(ii)) in which
case upon receipt of a Notice of Termination for Good Reason or if applicable at
the end of the Transition Period Vertis Digital may serve a counter notice upon
the Executive informing him that he is being placed on Garden Leave under this
Section), Vertis Digital may in its discretion place the Executive on Garden
Leave for up to 24 months of such notice period (the “Change of Control Garden
Leave Period”).  During the Change of Control Garden Leave Period the Executive
shall remain an employee of Vertis Digital and shall comply with any conditions
laid down by Vertis Digital.  The Executive shall remain bound during the Change
of Control Garden Leave Period by his obligations under the Agreement (in
particular without limitation under Section 6 hereof) save that the Executive
agrees that during the Change of Control Garden Leave Period he shall only
receive a salary based on the minimum rate in force at the date of commencement
of such Change of Control Garden Leave Period under the National Minimum Wage
Act 1998 for a 35 hour week (such salary to be paid monthly in arrears over the
Change of Control Garden Leave Period).  The Executive further agrees that he
shall not be entitled to any further payments or benefits under this Agreement
during the Change of Control Garden Leave Period save that he shall receive the
payments and/or benefits referred to the preceding clauses (i), (ii) and (iii)
of Section 5(d)(i) provided always that the date of commencement of the Change
of Control Garden Leave Period shall be treated as the Date of Termination for
the purposes of calculating each of such payments and/or benefits (including for
the avoidance of doubt the Pro rata Bonus under Section 5(e)) and for the
purposes of calculating the date of payment of such payments/benefits.  In the
event that Vertis Digital exercises its right to place the Executive on Garden
Leave under this Section 5(d), the payments due to the Executive under Section
5(d)(i) shall be reduced by a sum equal to the total wages due to the Executive
under the National Minimum Wage Act 1998 over the 24 month Change of Control
Garden Leave Period.  At the end of the Change of Control Garden Leave Period
the Appointment shall automatically terminate and the Executive shall have no
claim whatsoever against any Group Company in

 

--------------------------------------------------------------------------------


 

relation to the Appointment, the Garden Leave Period and/or the termination of
the Appointment or the termination of any directorships or otherwise.

 

Whilst the 24 month Change of Control Garden Leave period is considered by the
parties to be fair and reasonable in the circumstances, it is agreed that if
such period should be judged to be void or ineffective for any reason but would
be treated as valid and effective if the period reduced in scope, the Executive
agrees that the Change of Control Garden Leave period shall apply with such
modifications as necessary to make such period valid and effective.

 

The payments due under this Section 5(d)(i) shall be subject to such deductions
as are required and shall be in full and final settlement of all claims the
Executive may have against any Group Company arising out of in connection with
the Appointment, the termination of the Appointment and the termination of the
Executive’s directorship of any Group Company.  In consideration of the payments
made under this Section 5(d)(i) the Executive agrees to remain bound by the
provisions in clause 6 of this Agreement.

 

(ii)                                  For purposes of this Agreement, a “Change
in Control” shall be deemed to have occurred on the first date after the
Effective Date on which (i) any Person (as defined below) shall acquire, whether
by purchase, exchange, tender offer, merger, consolidation or otherwise,
beneficial ownership of securities of the Company constituting fifty percent
(50%) or more of the combined voting power of the securities of the Company, (2)
any Person shall acquire all or substantially all of the assets of the Company
pursuant to a sale, dissolution or liquidations or (3) any Person shall acquire
the ability to appoint or elect a majority of the members of the Board.  For
purposes of the preceding sentence, “Person” shall have the meaning given in
Section 3(a)(9) of the Securities Exchange Act of 1934, as amended from time to
time, as such term is modified and used in Sections 13(d) and 14(d) thereof,
except that such term shall not include (i) Holdings, Thomas H. Lee Partners or
Thomas H. Lee Equity Fund IV, L.P., Evercore Capital Partners L.P. and each of
their respective affiliates (the “Designated Investors”), (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities and (iv) a corporation owned,
directly or indirectly, by the Designated Investors, such that the aggregate
ownership of securities or assets of the Company or the ability to appoint or
elect directors of the Company that is attributable to such Designated Investors
would not decrease to a level that would result in a Change in Control, if such
ownership or ability was deemed to be held directly in the Company.  The
completion of an initial public offering in which no Person acquires beneficial
ownership of fifty percent (50%) or more of the combined voting power of the
securities of such Person shall not constitute a Change in Control, nor shall
the acquisition of beneficial ownership of securities of the Company by a Person
which has a class of securities registered under Section 12 of the Securities
Exchange Act of 1934, as amended, if such acquisition does not result in the
Designated Investors owning thirty percent

 

--------------------------------------------------------------------------------


 

(30%) or less of the combined voting power of the securities of the Company. 
Notwithstanding the foregoing, other than for purposes of the existence of
Deemed Good Reason (as defined in Section 4(c)(i)), a Change in Control shall be
deemed to have occurred on the date when the Designated Investors together with
the senior management of the Company (as determined by the Designated Investors)
cease to beneficially own at least thirty percent (30%) or more of the combined
voting power of the securities of the Company (a “Limited Change in Control”).

 

(iii)                               For purposes of this Agreement, the
Appointment shall be deemed to have been terminated within the thirteen month
period following a Change in Control and during the Term by Vertis Digital
without Cause (and shall be governed by this Section 5(d)), if the Executive’s
employment is terminated by Vertis Digital without Cause either (i) during the
120 day period prior to the execution of an agreement, the consummation of which
would result in a Change in Control or (ii) following the execution of an
agreement, the consummation of which would result in a Change in Control and
such termination is effective at the time, or during the pendency, of such
Change in Control (in either case whether or not such Change in Control actually
occurs).

 

(e)                                  PRO-RATA BONUS PAYMENTS.  Except as set
forth in the following sentence, for purposes of this Section 5 and Section
1(c), bonus amounts shall only be considered to be earned if the Executive was
employed by Vertis Digital through the last day of the performance period to
which the bonus relates.  In case of a termination described in Section 5(a),
5(b) or 5(d) or Section 1(c), in addition to the payments provided in such
Section, the Executive shall be considered to have earned an annual bonus (the
“Pro-rata Bonus”) equal to the bonus (if any) the Executive would have received
(as determined consistent with the provisions set forth below) had the Executive
remained employed by Vertis Digital through the last day of the financial year
during which the Date of Termination occurs, multiplied by a fraction, the
numerator of which is the number of days in such financial year during which the
Executive was employed by Vertis Digital and the denominator of which is 365. 
The Pro-rata Bonus for purposes of a termination described in Section 5(d),
shall be determined, as near as practicable, based on actual performance
achieved for the financial year through the Date of Termination, expressed as a
percentage of targeted performance for that period.  For purposes of a
termination described in Section 5(a) or 5(b) or Section 1(c), such Pro-rata
Bonus payment shall be based on the actual results for the completed financial
year during which the Date of Termination occurs.  In the event of a termination
described in Section 5(a), 5(b) or 5(d) or Section 1(c), the payment of any
amount of Pro-rata Bonus which becomes due in accordance with this Section 5(e)
shall be made at the time Vertis Digital normally pays such bonuses to its
senior executives, irrespective of whether any such bonuses are paid to other
senior executives for such financial year, and will be subject to the terms and
conditions of the applicable annual cash incentive compensation plan but without
giving effect to any requirement therein that the Executive remain employed with
Vertis Digital through the payment date or the last day of the applicable
financial year in order to receive payment thereunder.  Exhibit A hereto sets
forth examples of the calculation of the Pro-rata Bonus.

 

--------------------------------------------------------------------------------


 

(f)                                    OUTPLACEMENT SERVICES.  If the
Executive’s employment is terminated under the circumstances described in
Section 5(a) or 5(d) or Section 1(c), Vertis Digital shall pay the cost of
providing the Executive with outplacement services, up to a maximum of five
percent (5%) of the sum of the Annual Basic Salary and the Applicable Bonus
Amount, provided that such services are (a) utilized by the Executive within six
months following the Date of Termination (or date of commencement of the Garden
Leave Period if appropriate) and (b) provided by a recognized outplacement
provider.  Such payment shall be made by Vertis Digital directly to the service
provider promptly following the provision of such services and the presentation
to Vertis Digital of documentation of the provision of such services.  Such
services shall include office facilities and telephone answering services during
such six month period.

 

(g)                                 ACCRUED BENEFITS.  Upon the termination of
the Appointment for any reason, in addition to any other amounts and benefits
provided for in Section 5, the Executive (and his beneficiaries and dependents,
as applicable) shall be entitled to receive all vested benefits under Vertis
Digital’s benefit plans policies and programs in which the Executive
participated, in accordance with the terms of such plans (except to the extent
that such benefits are duplicative of benefits provided for in Section 5).

 

6.                                       CONFIDENTIALITY; COMPETITION;
SOLICITATION; INTELLECTUAL PROPERTY; RETURN OF PROPERTY.

 

(a)                                  Without prejudice to his common law duties,
the Executive shall not (save in the proper course of his duties, as required by
law or as authorised by Vertis Digital or the Company) use or communicate to any
person (and shall use his best endeavours to prevent the use or communication
of) any trade or business secrets or confidential information of or relating to
any Group Company (including but not limited to details of actual or potential
customers, consultants, suppliers, designs, products, product applications,
trade arrangements, terms of business, operating systems, business strategies,
manufacturing processes, pricing and fee arrangements and structures and
financial information, inventions, research and development activities) which he
creates, develops, receives or obtains while in the service of Vertis Digital or
any Group Company.  This restriction shall continue to apply after the
termination of the Appointment howsoever arising without limit in time and shall
include information in the public domain for so long as the Executive is in a
position to use such information more readily than others who have not worked
for any Group Company.

 

(b)                                 By signing this Agreement the Executive
consents:

 

(i)                                     to Vertis Digital holding and processing
any information about him which he may provide to Vertis Digital and the Company
which they may acquire as a result of his employment providing such use is in
accordance with the Data Protection Act 1998;

 

--------------------------------------------------------------------------------


 

(ii)                                  to Vertis Digital holding and processing
any “sensitive personal data” (as defined in the Data Protection Act 1998)
relating to him (including, for example, information relating to his health or
racial or ethnic origin); and

 

(iii)                               to the transfer of all or any part of the
information that Vertis Digital holds relating to him outside the European
Economic Area.

 

(c)                                  For the purposes of Section 6(d) to (f)
“Intellectual Property Rights” means patents, trade marks and service marks,
rights in designs, trade or business names, data base rights, copyrights
(including rights in computer software) (whether or not registered and including
applications for (and the right to apply for) registration of any such thing)
and all rights or forms of protection of a similar nature or having equivalent
or similar effect to any of these which may subsist anywhere in the world for
the full period thereof and all extensions or renewals thereof.

 

(d)                                 The Executive acknowledges that because of
the nature of his duties and the particular responsibilities arising as a result
of such duties which he owes to Vertis Digital and the Group Companies he has a
special obligation to further the interests of Vertis Digital and the Group
Companies.  In particular the Executive’s duties will include reviewing the
products and services of Vertis Digital and Group Companies with a view to
identifying and implementing potential improvements.

 

(e)                                  The Executive shall promptly disclose to
Vertis Digital any idea, invention or work which is relevant to (or capable of
use in) the business of any Group Company made by him in the course of his
employment (whether or not in the course of his duties).  The Executive
acknowledges that all Intellectual Property Rights subsisting (or which may in
the future subsist) in any such ideas, inventions or works will, on creation,
vest in and be the exclusive property of Vertis Digital and if they do not do so
he shall assign them to Vertis Digital (upon such company’s request and at their
cost).  The Executive hereby irrevocably waives any “Moral Rights” which he may
have in any such ideas, inventions or works under chapter IV of part I of the
Copyright, Designs and Patents Act 1988.

 

(f)                                    The Executive hereby irrevocably appoints
Vertis Digital to be his attorney in his name and on his behalf to execute and
do any such instrument or thing and generally to use his name for the purpose of
giving to Vertis Digital or its nominee the full benefit of this clause and
acknowledges in favour of any third party that a certificate in writing signed
by any director or secretary of Vertis Digital that any instrument or act falls
within the authority hereby conferred shall be conclusive evidence that such is
the case.

 

(g)                                 The Executive covenants to Vertis Digital
(for itself and as trustee for each Group Company) that he shall not during the
Appointment and for the following periods (less any period or periods spent on
Garden Leave immediately prior to the Date of Termination) after the Date of
Termination howsoever arising save with the prior written consent of the Board
directly or indirectly, either alone or jointly with or on behalf of

 

--------------------------------------------------------------------------------


 

any third party and whether on his own account or as principal, partner,
shareholder, director, employee, consultant or in any other capacity whatsoever:

 

(i)                                     for nine months following Date of
Termination in the Relevant Territory and in competition with Vertis Digital, or
any Relevant Group Company engage, assist or be interested in any undertaking
which provides Services.  Nothing herein will prohibit the Executive from
acquiring or holding not more than one per cent. of any class of publicly traded
securities of any business;

 

(ii)                                  for twelve months following the Date of
Termination solicit the employment or engagement of any Key Employee in a
business which is in competition with Vertis Digital, or any Relevant Group
Company (whether or not such person would breach their contract of employment or
engagement by reason of leaving the service of the business in which they work).

 

(h)                                 Each of the obligations in Section 6(g) to
(j) is an entire, separate and independent restriction on the Executive, despite
the fact that they may be contained in the same phrase and if any part is found
to be invalid or unenforceable the remainder will remain valid and enforceable.

 

(i)                                     While the restrictions are considered by
the parties to be fair and reasonable in the circumstances, it is agreed that if
any of them should be judged to be void or ineffective for any reason, but would
be treated as valid and effective if part of the wording was deleted or the
period or area was reduced in scope, they shall apply with such modifications as
necessary to make them valid and effective.  The Executive will (at the request
of the Board) enter into a direct agreement with any Group Company under which
he will accept restrictions corresponding to the restrictions contained in
Sections 6(g) (or such as will be appropriate in the circumstances) in relation
to such Group Companies.

 

(j)                                     For the purposes of this Section:

 

(i)                                     “Key Employee” means any person who
immediately prior to the Date of Termination was a senior employee or consultant
of Vertis Digital or any Relevant Group Company with whom the Executive worked
closely at any time during the period of 12 months prior to the Date of
Termination;

 

(ii)                                  “Relevant Group Company” means any Group
Company (and, if applicable, their predecessors in business) for which the
Executive performed services to a material degree or in which he held office at
any time during the 12 months prior to the Date of Termination;

 

(iii)                               “Relevant Territory” means the area
constituting the market of Vertis Digital and any Relevant Group Company for
Services in the period of 12 months prior to Termination and with which area the
Executive was materially concerned at any time during the said period of 12
months;

 

--------------------------------------------------------------------------------


 

(iv)                              “Services” means services which are
competitive with those supplied by Vertis Digital, or any Relevant Group Company
in the 12 months prior to the Date of Termination and with the supply of which
the Executive was materially concerned at any time during the said period of 12
months.

 

(k)                                  Immediately upon any termination of
employment with Vertis Digital Services, the Executive shall promptly deliver to
Vertis Digital or the Company all equipment, notebooks, documents, memoranda,
reports, files, samples, books, correspondence, mailing lists, calendars, card
files, rolodexes and all other records or materials relating to any Group
Company’s business which are or have been in the possession or control of the
Executive.  The Executive shall not maintain any copy or other reproduction
whatsoever of any of the items described in this Section 6(k) after the
termination of such employment.

 

7.                                       INDEMNIFICATION.  Subject to Vertis
Digital’s Memorandum of Association or Articles of Association, Vertis Digital
will indemnify the Executive and hold him harmless to the fullest extent
permitted by Section 310 of the Companies Act 1985 with respect to his service
as an officer and director of Vertis Digital, which indemnification shall be
provided following termination of employment for so long as the Executive may
have liability with respect to his service as an officer and director of Vertis
Digital and any Group Companies.  The Executive will be covered by a directors’
and officers’ insurance policy with respect to his acts as an officer and
director to the same extent as all other officers and directors of Group
Companies under such policies.

 

8.                                       DISPUTE RESOLUTION; ATTORNEYS’ FEES. 
Other than with respect to Vertis Digital’s right to obtain injunctive relief
under Section 6 (which shall not be subject to the provisions of this Section
8), all disputes arising under or related to the employment of the Executive or
the provisions of this Agreement shall be settled by arbitration, such
arbitration to be held in London (or such other place as is mutually agreed by
the parties), as the sole and exclusive remedy of either party.  The arbitration
shall be heard by one arbitrator mutually agreed upon by the parties, who must
be a former judge or lawyer.  In the event that the parties cannot agree upon
the selection of the arbitrator within 10 days, each party shall select one
arbitrator and those arbitrators shall select a third arbitrator who will serve
as the sole arbitrator.  The arbitrator shall have the authority to order
expedited discovery, hearing and decision, including the ability to set outside
time limits for such discovery, hearing and decision.  The parties shall direct
the arbitrator to render a decision not later than 90 days following the
arbitration hearing.  Judgment on any arbitration award may be entered in any
court of competent jurisdiction.  Vertis Digital shall pay all reasonable legal
fees and expenses incurred by the Executive in connection with any such
arbitration or other legal proceeding which occurs on or following a Change in
Control.

 

9.                                       SUCCESSORS.

 

(a)                                  This Agreement is personal to the Executive
and without the prior written consent of all parties the Executive’s rights
under the Agreement shall not be assignable

 

--------------------------------------------------------------------------------


 

(except by will or the laws of descent and distribution).  This Agreement shall
inure to the benefit of and be enforceable by the Executive’s legal
representatives.

 

(b)                                 This Agreement shall inure to the benefit of
and be binding upon the Company and its successors and assigns.

 

(c)                                  Vertis Digital shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of Vertis Digital
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that Vertis Digital would have been required to perform it if
no such succession had taken place.  As used in this Agreement, Vertis Digital
shall also mean any successor.

 

10.                                 MISCELLANEOUS.

 

(a)                                  There are no disciplinary rules that apply
to the Executive and if he is dissatisfied with any disciplinary decision he
should apply orally or in writing to the Board or the CEO of Holdings.  Any
grievance relating to the Executive’s employment should be addressed (either
orally or in writing) to the Board.  If it is still unresolved after ten days
the Executive may refer the grievance to the CEO of Holdings.  This grievance
procedure does not form part of the Executive’s contract of employment.  Vertis
Digital may at any time and upon notice from the Board suspend the Executive for
a period of up to four weeks for the purposes of investigating any allegation of
misconduct or neglect against him and during this period he will continue to
receive his salary and all contractual benefits but will not (except with the
prior written approval of the Board) attend any premises of or contact any
employee (other than any director) or customer of Vertis Digital or any Group
Company.

 

(b)                                 This Agreement shall be governed by, and
construed in accordance with, English law.  The headings of this Agreement are
not part of the provisions hereof and shall have no force or effect.  This
Agreement may not be amended or modified except by a written agreement executed
by the parties hereto or their respective successors and legal representatives.

 

(c)                                  All notices and other communications under
this Agreement shall be in writing and shall be given by hand delivery to the
other party, by overnight courier or by certified mail, return receipt
requested, postage prepaid, addressed as follows:

 

If to the Executive:

 

Adriaan Roosen

Flat 20 City Reach

22 Dingley Road

London ECIV 8BW

 

If to the Company:

Vertis Inc.

 

--------------------------------------------------------------------------------


 

250 W. Pratt Street, 18th Floor

Baltimore, Maryland 21201

Attention: General Counsel

 

with a copy to:

 

Thomas H. Lee Partners

75 State Street

Suite 2600

Boston, Massachusetts 02109

Attention:  Anthony J. DiNovi

Scott M. Sperling

Soren Oberg

Fax: (617) 227-3514

 

or to such other address as either party furnishes to the other in writing in
accordance with this Section 10(c).

 

(d)                                 Notwithstanding any other provision of this
Agreement, Vertis Digital may withhold from amounts payable under this Agreement
all statutory deductions that are required to be withheld by applicable laws or
regulations.

 

(e)                                  The Executive’s or Vertis Digital’s delay
or failure to insist upon strict compliance with any provisions of, or to assert
any right under, this Agreement shall not be deemed to be a waiver of such
provision or right or of any other provision of or right under this Agreement.

 

(f)                                    Each party acknowledges and agrees with
the other party that:

 

(i)                                     this agreement constitutes the entire
and only agreement between the Executive and any Group Company relating to his
employment with Vertis Digital;

 

(ii)                                  neither he nor Vertis Digital nor any
Group Company has been induced to enter into this Agreement in reliance upon,
nor has any such party been given, any warranty, representation, statement,
assurance, covenant, agreement, undertaking, indemnity or commitment of any
nature whatsoever other than as are expressly set out in this Agreement and, to
the extent that any of them has been, it (in the case of Vertis Digital, acting
on behalf of all Group Companies) and he unconditionally and irrevocably waives
any claims, rights or remedies which any of them might otherwise have had in
relation thereto;

 

provided that the provisions of this Section 10(f) shall not exclude any
liability which any of the parties or, where appropriate, the Group Companies
would otherwise have to any other party or, where appropriate, to the Group
Companies or any right which any of them may have in respect of any statements
made fraudulently by any of them

 

--------------------------------------------------------------------------------


 

prior to the execution of this Agreement or any rights which any of them may
have in respect of fraudulent concealment by any of them.

 

(g)                                 This Agreement shall terminate upon the
termination of the Executive’s employment (howsoever occasioned), except for the
provisions of Sections 5, 6, 7 and 8 which the parties agree shall survive such
termination.  Upon the termination of the Executive’s employment, Executive
consents to the notification by Vertis Digital to the Executive’s new employer
of Executive’s obligations under this Agreement.

 

(h)                                 The Executive is not required to seek other
employment or to attempt in any way to mitigate or reduce any amounts payable to
the Executive by Vertis Digital pursuant to Section 5 hereof.  Except with
respect to alternative medical, dental, prescription and vision care insurance
obtained from a subsequent employer, the amount of any payment or benefit
provided for in this Agreement shall not be reduced by any compensation earned
by the Executive as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by the Executive to
Vertis Digital, or otherwise.

 

(i)                                     This Agreement may be executed in
several counterparts, each of which shall be deemed an original and which
together shall constitute but one and the same instrument.

 

(j)                                     The Contracts (Rights of Third Parties)
Act 1999 shall not apply to this agreement.  No person other than the parties to
this agreement shall have any rights under it and it will not be enforceable by
any person other than the parties to it.

 

IN WITNESS WHEREOF, this Agreement has been executed as a deed and delivered on
the day and year first above written.

 

 

 

 

Signed as a deed by Donald E. Roland, Director

 

 

 

 

 

 

 

For and on behalf of

 

 

 

VERTIS DIGITAL SERVICES LIMITED

 

 

 

 

 

 

 

 

 

 

 

/s/ Donald E. Roland

 

 

 

 

Signed as a Deed by

 

 

 

Adriaan Roosen in the presence of:

 

 

 

 

 

 

 

Witness signature:

/s/ C. J. Tomlinson

 

 

 

 

 

 

 

Witness name:

C. J. Tomlinson

 

 

 

 

 

 

 

 

Witness address:

112 Phyllis Avenue

 

 

 

 

Motopor Park Surrey

 

 

 

 

KT36JZ

 

 

 

 

 

 

 

Witness occupation:

Receptionist

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Solely for purposes of illustration and clarification of the provisions of
Section 5, and not in limitation thereof, the following examples are provided. 
The bonus formula under the annual cash incentive compensation plan in effect
for the financial year in the examples below is 75% of Base Salary payable upon
100% achievement of targeted performance for the financial year; the Company’s
bonus plan for the year sets forth that reduced amounts are payable for
achievement between 90% and 99% of targeted performance (for each 1% above 90%,
the Executive would earn 10% of targeted bonus, until 100% achievement yields
100% payout of targeted bonus) but no bonus is payable for achievement at or
below 90%.

 

Example 1:  Assume that (A) actual performance against interim quarterly
targeted performance through June 30th is 100%; (B) actual performance against
targeted performance through December 31st is 85%; (C) Executive’s employment is
terminated under circumstances described in Section 5(d) on July 1st; and (D)
Executive’s Base Salary on the Date of Termination is $100,000.  The Pro-rata
Bonus payable to Executive is $37,500 determined as follows:

 

Pro-rata Bonus = (182 days employed through Date of Termination ) 365) x 100%
achievement x (75% x $100,000 Base Salary)

 

Example 2:  Assume the same facts as Example 1, except that Executive’s
employment is terminated under circumstances described in Section 5(a) or 5(b). 
The Pro-rata Bonus payable to Executive is zero because actual performance for
the completed financial year in which the Date of Termination occurs is below
the 91% minimum threshold required for a payout under the plan.

 

Example 3:  Assume the same facts as Example 2, except that the actual
performance against targeted performance through December 31st is 95%.  The
Pro-rata Bonus payable to Executive is $18,750 determined as follows:

 

Pro-rata Bonus = (182 days employed through Date of Termination ) 365) x 50% x
(75% x $100,000 Base Salary)

 

--------------------------------------------------------------------------------
